CORRECTED ALLOWABILITY NOTICE

	This Corrected Allowability Notice corrects the listing of allowed claims.  Canceled Claim 12 was inadvertently indicated as allowed in the communication mailed 1/7/2022. 

ALLOWED CLAIMS
	Claims 1-11 and 13-20 are allowed. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or suggest the claimed transportable oxygenator system wherein arms extend from the housing, the arms being configured to elevate the housing above the patient to reduce pressure and allow repositioning during use, or a concentrated oxygen generating device configured to recycle waste oxygen from the gas transfer membrane to increase throughput and remove unwanted gas by an adsorption/desorption process.
The closest prior art is Galbraith et al. (US 2017/0021302), which teaches a portable oxygen enrichment device comprising a pump and an air compressor, the device being configured to enrich oxygen from ambient air for use in a medical procedure.  Galbraith, however, does not specifically teach arms extending from the housing, the arms being configured to elevate the housing above the patient to reduce pressure and allow repositioning during use.  
Galbraith also does not teach that the concentrated oxygen generating device is configured to recycle waste oxygen from the gas transfer membrane to increase throughput.  At best, Galbraith teaches that the device is configured to perform a sweep function, wherein a small amount of oxygen-enriched gas is used as a sweep gas for 
Finally, Galbraith does not teach or suggest that the oxygenator device is used in an extracorporeal blood oxygenation system.  Instead, Galbraith’s device is used to deliver concentrated oxygen directly to a wound or to a specified location Figures 16-17.  There is no teaching or suggestion of using the device as part of a membrane blood oxygenator system.
Federspiel et al. (US 2015/0314059) teaches a portable extracorporeal oxygenator comprising a blood inlet, a pump, a fiber bundle, and a blood outlet, wherein the oxygenator is configured to withdraw blood from the patient, oxygenate the blood, and return the blood to the patient.  However, since Galbraith does not teach or suggest use of the oxygenator device as part of a membrane oxygenator system, it is unclear why one of ordinary skill in the art at the time of invention would have been motivated to modify Galbraith’s oxygenator to be used in an extracorporeal blood treatment system. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP R WIEST/Primary Examiner, Art Unit 3781